DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference numerals 502, 503, 504, 506, 507, 508, 509 and 510 in Fig. 4 (Panel A-Panel F); 
reference numerals 204a and 220 in Fig. 11A; 
reference numerals 220 and 221 in Fig. 11B; 
reference numerals 220 and 221 in Fig. 11C; 
reference numerals 219, 220 and 221 in Fig. 12A; 
reference numerals 219 and 220 in Fig. 12B; 
reference numerals 219 and 221 in Fig. 12C; and 
reference numerals 2042, 2044, 2048, 2050, 2052 and 2054 in Fig. 13E.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters: 
201 has been used to designate both a frame in Fig. 2A and a top housing in Figs. 11A and 12A;  
203 has been used to designate both a bottom plate in Fig. 2A and a base housing in Figs. 11A and 12A;  
204 has been used to designate both a cutter grid plate in Fig. 2A and a blister generation device in Fig. 11A;  
211 has been used to designate both a hole array in Fig. 2A and a strap in Figs. 11A and 12A;  
213 has been used to designate both a suction hole barb in Fig. 2A and a handle in Figs. 11A and 12A; and  
214 has been used to designate both clamp screws in Fig. 2A and a hole array in Fig. 11A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 28 is objected to because of the following informalities: an apparent minor typographical error in line 3 at “a thickness of plate” (wherein a minor amendment such as “a thickness of the plate” will cure this minor objection).  Appropriate correction is required.
Applicant is advised that should claim 39 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28-31, 33-34, 36-37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,355 in view of Asrani et al. (WO 2010/036788), Falabella (3,782,387) and Svedman (US 6,436,078).  Although the claims at issue are not identical, they are not patentably distinct from each other because respective claim sets require a skin harvester comprising a top alignment plate, a bottom alignment plate, a cutting plate disposed between the top and bottom plates, wherein each of the top, bottom and cutting plates comprises a plurality of holes configured to facilitate formation of at least one skin blister therethrough.  Asrani teaches the use of a heating element in order to beneficially reduce the time required to form suction blisters (p. 25, lines 2-15).  Falabella teaches a transparent viewing window of the side of the head in order to beneficially provide a skin grafting suction chamber with an interior that can be seen for monitoring and observing the blister creation process to enhance determination of when the step of harvesting is most appropriate (col. 3, lines 20-44).  Svedman teaches a skin blister device comprising a strap having hook and loop fasteners to in order to beneficially firmly secure the device in place on the skin while further providing a seal at the skin-contacting surface (see Figs. 32-33; col. 31, lines 52-54 and col. 21, line 66-col. 22, line 4).  Additionally, a mere change in size (i.e. hole size) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For at least these reasons, the differences between the present claims above and the claims of U.S. Patent No. 10,537,355 are well-known in the art, as taught by Asrani, Falabella and/or Svedman.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower, species .
Claims 21-24 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-17 of U.S. Patent No. 8,562,626 in view of in view of Falabella (3,782,387) and Svedman (US 6,436,078).  Although the claims at issue are not identical, they are not patentably distinct from each other because respective claim sets require a skin harvester comprising a top alignment plate, a bottom alignment plate, a cutting plate disposed between the top and bottom plates, wherein each of the top, bottom and cutting plates comprises a plurality of holes configured to facilitate formation of at least one skin blister therethrough.  Falabella teaches a transparent viewing window of the side of the head in order to beneficially provide a skin grafting suction chamber with an interior that can be seen for monitoring and observing the blister creation process to enhance determination of when the step of harvesting is most appropriate (col. 3, lines 20-44).  Svedman teaches a skin blister device comprising a strap having hook and loop fasteners to in order to beneficially firmly secure the device in place on the skin while further providing a seal at the skin-contacting surface (see Figs. 32-33; col. 31, lines 52-54 and col. 21, line 66-col. 22, line 4).  Additionally, a mere change in size (i.e. hole size) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For at least these reasons, the differences between the present claims above and the claims of U.S. Patent No. 8,562,626 are well-known in the art, as taught by Falabella and/or Svedman.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower, species claims of U.S. Patent 

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the subject matter of claims 21-24 and 28-41 is generally allowable but remains subject to the double patenting rejections set forth above which may be resolved with the filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771